Title: To Thomas Jefferson from Chaix Sourcesol, 15 August 1807
From: Sourcesol, Chaix
To: Jefferson, Thomas


                        
                            Monsieur Le président,
                            
                            philadelphie 15 aoust 1807
                        
                        je vous supplie, au nom de dieu, et de L’amour de mes semblables, de ne point vous prévenir contre mes trois
                            grandes pages d’écriture; je n’ignore pas que tous vos momens sont d’un prix infini; mais je ne doute pas non plus que
                            vous n’estimiez vous même ce temps si précieux, qu’à cause de L’importance des affaires qui vous occupent; et cette
                            raison me fait augurer qu’il est possible, en lisant ma lettre, que vous la trouviez à la fin trop courte; quelque deffaut
                            que vous ayez à lui reprocher, mon motif me servira d’excuse et votre cœur m’assure du pardon. 
                  je suis, avec un trés
                            profond Respect, Monsieur le Président, De Votre Excellence Le tres humble et très obeissant serviteur
                        
                            Chaix Sourceol
                            
                        
                        
                            .s. Le chevalier françois Piranesi, ancien ministre de suéde à rome, auteur des ouvrages calcographiques
                                des antiquités &c. m’a chargé de vous présenter un projet et des prospectus; mais il en est de ces papiers,
                                comme des lettres Ministérielles dont je vous parle dans ma note, au bas de la 1ere. page de ma longue lettre, ainsi
                                que d’autres Ecrits qui demanderoient quelques explications de vive voix.
                        
                    